 



EXHIBIT 10.1
August 10, 2007
Robert M. Smith, Jr.
c/o Delphi Capital Management, Inc.
590 Madison Avenue, 30th Floor
New York, New York 10022
Amendment and Consolidation of Prior Restricted Share Unit Award Agreements
Dear Bob:
          This letter will serve as notice that, by action of the Compensation
Committee (the “Committee”) of the Board of Directors of Delphi Financial Group,
Inc. (the “Company”) taken on August 2, 2007, the terms and conditions of the
awards made to you on February 11, 2004 and February 9, 2005 of 11,598 and
10,185 (each on a split-adjusted basis) Restricted Share Units, respectively
(collectively, the “Units”), pursuant to the Company’s 2003 Employee Long-Term
Incentive and Share Award Plan (the “Plan”), as described in the Award
Agreements dated May 7, 2004, as previously amended, and February 14, 2005
(collectively, the “Prior Award Agreements”), have, pursuant to Section 9(d) of
the Plan, been amended and restated in accordance with the terms hereof. The
Units granted in February 2004 are referred to below as the “2004 Units” and the
Units granted in February 2005 are referred to below as the “2005 Units.”
          In connection with such amendments and restatements, this letter will
serve to consolidate and replace the Prior Award Agreements in their entirety
with respect to the terms of the Units, which, as so amended and restated, are
as follows (with all capitalized terms used but not defined below having the
meanings set forth in the Plan):
          The 2004 Units entitle you to receive 11,598 shares of the Company’s
Class A Common Stock (the “Stock”) upon the earliest of (a) your death or
Disability (as defined below), (b) the expiration of any such Delay Period (as
such term is defined below) as may be required by the penultimate paragraph of
this letter following your “separation from service” (which term, as used
herein, shall have the definition contained in Treas. Reg. § 1.409A-1(h)) with
the Company (i) by reason of your Occupational Disability (as defined below)
that does not also qualify as a Disability or normal retirement in accordance
with the policies set by the Company’s Board of Directors (the “Board”), (ii) by
the Company other than for Cause (as defined below), (iii) by you for Good
Reason (as defined below), or (iv) for any reason following a Change of
Ownership of the Company, (c) an event or condition that constitutes both a
Change of Ownership of the Company and a “change in control event” (which term,
as used herein, shall have the definition contained in Treas. Reg.
1.409A-3(i)(5)(i)) with respect to the Company, and (d) with respect to the
Applicable Vested

 



--------------------------------------------------------------------------------



 



Robert M. Smith, Jr.
August 10, 2007
Page 2
Percentage of such number of shares of the Stock only, upon the expiration of
such Delay Period as may be required by the penultimate paragraph of this letter
following your “separation from service” with the Company for any reason. The
“Applicable Vested Percentage,” with respect to the 2004 Units, is equal to
one-third (33 1/3%), with such percentage to increase by an additional 33 1/3%
on each of February 11, 2008 and February 11, 2009.
          The 2005 Units entitle you to receive 10,185 shares of the Stock upon
the earliest of (a) your death or Disability, (b) the expiration of such Delay
Period as may be required by the penultimate paragraph of this letter following
your “separation from service” with the Company (i) by reason of your
Occupational Disability that does not also qualify as a Disability or normal
retirement in accordance with the policies set by the Board, (ii) by the Company
other than for Cause, (iii) by you for Good Reason, or (iv) for any reason
following a Change of Ownership of the Company, (c) an event or condition that
constitutes both a Change of Ownership of the Company and a “change in control
event” with respect to the Company, and (d) with respect to the Applicable
Vested Percentage of such number of shares of the Stock only, the expiration of
such Delay Period as may be required by the penultimate paragraph of this letter
following your “separation from service” with the Company for any reason. The
“Applicable Vested Percentage,” with respect to the 2005 Units, shall be equal
to zero until February 9, 2008, on which date such percentage shall be increased
to thirty-three and one third percent (33 1/3%), with such percentage to be
increased by an additional 33 1/3% on each of February 9, 2009 and February 9,
2010.
          However, if your employment with the Company terminates other than
(a) by the Company not for Cause or by you for Good Reason, (b) due to your
death, Disability, Occupational Disability, or normal retirement in accordance
with the policies set by the Board, or (c) for any reason following a Change of
Ownership of the Company, the Units will, except as to the respective Applicable
Vested Percentages thereof then in effect, be forfeited to the Company. In
addition, notwithstanding anything set forth above or otherwise in this letter,
if your employment is terminated by the Company for Cause, the Units will be
forfeited to the Company.
          For purposes of the foregoing, with respect to each of the Units:
          “Cause” means (a) conviction of a felony or other crime involving
fraud, dishonesty or moral turpitude, (b) fraud with respect to the business of
the Company, or (c) gross neglect of duties of your office specified in writing
by the Board. For purposes hereof, you shall not be deemed to have been
terminated for Cause until the later to occur of (i) the 30th day after notice
of termination is given to you and (ii) the delivery to you of a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the members of the Board at a meeting called and held for that purpose, and at
which you together with your counsel were given an opportunity to be heard,
finding that you were guilty of conduct described in this definition of “Cause”,
and specifying the particulars thereof in detail.

 



--------------------------------------------------------------------------------



 



Robert M. Smith, Jr.
August 10, 2007
Page 3
          “Good Reason” means your voluntary termination of employment within
120 days after the occurrence without your express written consent of any of the
following events, provided that you give notice to the Company at least 30 days
in advance requesting that the situation be remedied, and the situation remains
unremedied upon expiration of such 30-day period: (i) your removal from, or any
failure to reelect you to, the position of Executive Vice President of the
Company, except in connection with your termination for Cause, Occupational
Disability, or Disability or termination by you other than for Good Reason;
(ii) considering the Units separately for purposes of this clause according to
the respective dates on which they were awarded, (a) reduction in your rate of
base salary for any fiscal year to less than 100 percent of the rate in effect
on the date that such Units were awarded or (b) failure of the Company to
continue in effect any retirement, life insurance, medical insurance or
disability plan in which you were participating on the date that such Units were
awarded, unless the Company provides you with a plan or plans that provide
substantially comparable benefits; (iii) a Change of Ownership; or (iv) any
purported termination by the Company of your employment for Cause that is not
effected in compliance with the definition of “Cause” above.
          “Occupational Disability” means an illness, injury, accident or
condition of either a physical or psychological nature as a result of which you
are unable to perform substantially the duties and responsibilities of your
position for 180 days during a period of 365 consecutive calendar days.
          You will be deemed to have a “Disability” if you (i) are unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) are, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.
          In the event that a dividend is paid or property is distributed
(including, without limitation, shares of Stock) with respect to a share of the
Stock while a Unit is outstanding, you will receive with respect to each Unit
then outstanding: (a) in the case of a cash dividend, or a distribution of
property other than stock, dividend equivalents in cash or such property which
shall be paid within the calendar month in which the dividend or distribution is
paid; and (b) in the case of a stock dividend, a number of additional Units
equal to the number of whole or fractional shares of Stock that would have been
paid if the Units had been Stock outstanding on the date of distribution.
          In the event of a stock split (other than where effected pursuant to a
stock dividend) or combination of shares, recapitalization or other change in
the Company’s capitalization, or other distribution to common stockholders other
than normal cash dividends, the Committee will make any appropriate adjustments
to the number and kind of shares of stock or securities to which the Units
relate. The Committee may also make appropriate adjustments to take into account
mergers,

 



--------------------------------------------------------------------------------



 



Robert M. Smith, Jr.
August 10, 2007
Page 4
consolidations, acquisitions, dispositions or similar corporate transactions if
it is determined by the Committee that adjustments are appropriate to preserve
(but not enhance) the value of the Units.
          In the event it shall be determined by the Company’s independent
auditors that any payment or distribution made, or benefit provided (including,
without limitation, the acceleration of any payment, distribution or benefit and
the acceleration of vesting of any of the Units), by the Company to or for your
benefit (whether paid or payable or distributed or distributable pursuant to the
terms hereof or otherwise, but determined without regard to any additional
payments required pursuant hereto) (a “Payment”) would be subject to the excise
tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”) (or any similar excise tax) or any interest or penalties are
incurred by you with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then you shall be entitled to receive an additional payment (a
“Gross-Up Payment”), to be made no later than the end of the calendar year in
which you make payment of the Excise Tax (notice of which payment shall be
provided by you to the Company), in an amount such that after payment by you of
all taxes (including any Excise Tax, income tax or payroll tax) imposed upon the
Gross-Up Payment and any interest or penalties imposed with respect to such
taxes, you retain from the Gross-Up Payment an amount equal to the Excise Tax
imposed upon the Payments.
          The Units are subject to the terms and conditions of the Plan and may
not be sold, assigned, transferred, pledged or otherwise encumbered or disposed
of prior to the time, if any, that you become entitled to receive shares of
Stock as provided herein other than by will or the laws of descent and
distribution.
          It is intended that the Units and this letter will comply with
Section 409A of the Code and any regulations and guidelines issued thereunder,
to the extent subject thereto, and this letter shall be interpreted on a basis
consistent with such intent. Notwithstanding any provision to the contrary in
this letter, if you are, on the date of your “separation from service”, a
“specified employee” within the meaning of that term under Treas. Reg.
Section 1.409A-1(i), then with regard to any distribution of Stock provided for
in clauses (b) or (d) of the third or fourth paragraphs of this letter, such
distribution shall not be made prior to the earlier of (i) the expiration of the
six (6)-month period measured from the date of your “separation from service”,
or (ii) the date of your death (the “Delay Period”). Upon the expiration of the
Delay Period, all distributions delayed pursuant to this paragraph shall be made
to you in a single lump sum. The Company shall not have any obligation to
indemnify or otherwise protect you from any obligation to pay any taxes pursuant
to Section 409A of the Code.
          Please confirm your consent to and acceptance of the amended and
restated terms and conditions of the Units set forth above, which shall
supersede the provisions of the Prior Award Agreements in their entirety, by
signing and dating both counterparts of this letter and returning one to me. The
other counterpart may be retained for your files.

 



--------------------------------------------------------------------------------



 



Robert M. Smith, Jr.
August 10, 2007
Page 5

         
 
  Very truly yours,    
 
       
 
  /s/ Chad W. Coulter    
 
       
 
  Chad W. Coulter
   
 
  Senior Vice President, Secretary and
   
 
  General Counsel    

Agreed to and accepted:

         
/s/ Robert M. Smith, Jr.
Date:   August 16, 2007    
 
Robert M. Smith, Jr.
 
 
   

 